
	

113 S1107 IS: Native Hawaiian Education Act
U.S. Senate
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1107
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2013
			Ms. Hirono (for herself,
			 Mr. Schatz, Ms.
			 Murkowski, and Mr. Begich)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 regarding Native Hawaiian education.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Native Hawaiian Education
			 Act.
		2.FindingsSection 7202 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7512) is amended to read as follows:
			
				7202.FindingsCongress finds the following:
					(1)Native Hawaiians
				are a distinct and unique indigenous people with a historical continuity to the
				original inhabitants of the Hawaiian archipelago, whose society was organized
				as a nation and internationally recognized as a nation by the United States,
				the United Kingdom, France, and Japan, as evidenced by treaties governing
				friendship, commerce, and navigation.
					(2)The United States
				has recognized and reaffirmed that—
						(A)Native Hawaiians
				have a cultural, historic, and land-based link to the indigenous people who
				exercised sovereignty over the Hawaiian Islands, and that group has never
				relinquished its claims to sovereignty or its sovereign lands;
						(B)the United States
				furnishes services to Native Hawaiians because of their unique status as the
				indigenous people of a once sovereign nation with whom the United States has
				established a trust relationship;
						(C)Congress has also
				delegated broad authority to administer a portion of the Federal trust
				responsibility to the State of Hawaii;
						(D)the political
				status of Native Hawaiians is comparable to that of American Indians and Alaska
				Natives; and
						(E)the aboriginal,
				indigenous people of the United States have—
							(i)a
				continuing right to autonomy in their internal affairs; and
							(ii)an ongoing right
				of self-determination and self-governance that has never been
				extinguished.
							(3)The political
				relationship between the United States and the Native Hawaiian people has been
				recognized and reaffirmed by the United States, as evidenced by the inclusion
				of Native Hawaiians in—
						(A)the Native
				American Programs Act of 1974 (42 U.S.C. 2991 et seq.);
						(B)Public Law 95–341
				(commonly known as the American Indian Religious Freedom Act (42
				U.S.C. 1996));
						(C)the National
				Museum of the American Indian Act (20 U.S.C. 80q et seq.);
						(D)the Native
				American Graves Protection and Repatriation Act (25 U.S.C. 3001 et
				seq.);
						(E)the National
				Historic Preservation Act (16 U.S.C. 470 et seq.);
						(F)the Native
				American Languages Act (25 U.S.C. 2901 et seq.);
						(G)the American
				Indian, Alaska Native, and Native Hawaiian Culture and Art Development Act (20
				U.S.C. 4401 et seq.);
						(H)the Workforce
				Investment Act of 1998 (29 U.S.C. 2801 et seq.); and
						(I)the Older
				Americans Act of 1965 (42 U.S.C. 3001 et seq.).
						(4)In 1993, 2005,
				and 2009, the Kamehameha Schools Bishop Estate released the findings of the
				Native Hawaiian Educational Assessment Project, which found that despite the
				successes of the programs established under title IV of the Augustus F.
				Hawkins-Robert T. Stafford Elementary and Secondary School Improvement
				Amendments of 1988, many of the same educational needs still existed for Native
				Hawaiians. Subsequent reports by the Kamehameha Schools Bishop Estate and other
				organizations have generally confirmed those findings. For example—
						(A)Native Hawaiian
				students continue to begin their school experience lagging behind other
				students in terms of readiness factors such as vocabulary test scores;
						(B)Native Hawaiian
				students continue to score below national norms on standardized education
				achievement tests at all grade levels;
						(C)both public and
				private schools continue to show a pattern of lower percentages of Native
				Hawaiian students in the uppermost achievement levels and in gifted and
				talented programs;
						(D)Native Hawaiian
				students continue to be overrepresented among students qualifying for special
				education programs provided to students with learning disabilities, mild mental
				retardation, emotional impairment, and other such disabilities;
						(E)Native Hawaiians
				continue to be underrepresented in institutions of higher education and among
				adults who have completed four or more years of college; and
						(F)Native Hawaiians
				continue to be disproportionately represented in many negative social and
				physical statistics indicative of special educational needs.
						(5)The number of
				Native Hawaiian students served by the State of Hawaii Department of Education
				has risen from 20 percent in 1980 to 26 percent in 2008, and there are, and
				will continue to be, geographically rural, isolated areas with a high Native
				Hawaiian population density.
					(6)Despite the
				consequences of more than 100 years of nonindigenous influence, the Native
				Hawaiian people are determined to preserve, develop, and transmit to future
				generations their ancestral territory and their cultural identity, in
				accordance with their own spiritual and traditional beliefs, customs,
				practices, language, and social institutions.
					(7)The State of
				Hawaii, in the constitution and statutes of the State of Hawaii—
						(A)reaffirms and
				protects the unique right of the Native Hawaiian people to practice and
				perpetuate their culture and religious customs, beliefs, practices, and
				language;
						(B)recognizes the
				traditional language of the Native Hawaiian people as an official language of
				the State of Hawaii, which may be used as the language of instruction for all
				subjects and grades in the public school system; and
						(C)promotes the
				study of the Hawaiian culture, language, and history by providing a Hawaiian
				education program and using community expertise as a suitable and essential
				means to further the
				program.
						.
		3.PurposesSection 7203 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7513) is amended to read as follows:
			
				7203.PurposesThe purposes of this part are—
					(1)to authorize,
				develop, implement, assess, and evaluate innovative educational programs,
				Native Hawaiian language medium programs, Native Hawaiian culture-based
				education programs, and other education programs to improve the academic
				achievement of Native Hawaiian students by meeting their unique cultural and
				language needs in order to help such students meet challenging State student
				academic achievement standards;
					(2)to provide
				guidance to appropriate Federal, State, and local agencies to more effectively
				and efficiently focus resources, including resources made available under this
				part, on the development and implementation of—
						(A)innovative
				educational programs for Native Hawaiians;
						(B)rigorous and
				substantive Native Hawaiian language programs; and
						(C)Native Hawaiian
				culture-based educational programs; and
						(3)to create a
				system by which information from programs funded under this part will be
				collected, analyzed, evaluated, reported, and used in decisionmaking activities
				regarding the types of grants awarded under this
				part.
					.
		4.Native Hawaiian
			 Education Council GrantSection 7204 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7514) is amended to read as follows:
			
				7204.Native
				Hawaiian Education Council Grant
					(a)Grant
				AuthorizedIn order to better effectuate the purposes of this
				part through the coordination of educational and related services and programs
				available to Native Hawaiians, including those programs that receive funding
				under this part, the Secretary shall award a grant to an education council, as
				described under subsection (b).
					(b)Education
				Council
						(1)EligibilityTo
				be eligible to receive the grant under subsection (a), the council shall be an
				education council (referred to in this section as the Education
				Council) that meets the requirements of this subsection.
						(2)CompositionThe
				Education Council shall consist of 15 members of whom—
							(A)1 shall be the
				President of the University of Hawaii (or a designee);
							(B)1 shall be the
				Governor of the State of Hawaii (or a designee);
							(C)1 shall be the
				Superintendent of the State of Hawaii Department of Education (or a
				designee);
							(D)1 shall be the
				chairperson of the Office of Hawaiian Affairs (or a designee);
							(E)1 shall be the
				executive director of Hawaii’s Charter School Network (or a designee);
							(F)1 shall be the
				chief executive officer of the Kamehameha Schools (or a designee);
							(G)1 shall be the
				Chief Executive Officer of the Queen Liliuokalani Trust (or a designee);
							(H)1 shall be a
				member, selected by the other members of the Education Council, who represents
				a private grant-making entity;
							(I)1 shall be the
				Mayor of the County of Hawaii (or a designee);
							(J)1 shall be the
				Mayor of Maui County (or a designee from the Island of Maui);
							(K)1 shall be the
				Mayor of the County of Kauai (or a designee);
							(L)1 shall be
				appointed by the Mayor of Maui County from the Island of either Molokai or
				Lanai;
							(M)1 shall be the
				Mayor of the City and County of Honolulu (or a designee);
							(N)1 shall be the
				chairperson of the Hawaiian Homes Commission (or a designee); and
							(O)1 shall be the
				chairperson of the Hawaii Workforce Development Council (or a designee
				representing the private sector).
							(3)RequirementsAny
				designee serving on the Education Council shall demonstrate, as determined by
				the individual who appointed such designee with input from the Native Hawaiian
				community, not less than 5 years of experience as a consumer or provider of
				Native Hawaiian education or cultural activities, with traditional cultural
				experience given due consideration.
						(4)LimitationA
				member (including a designee), while serving on the Education Council, shall
				not be a recipient of grant funds that are awarded under this part.
						(5)Term of
				membersA member who is a designee shall serve for a term of not
				more than 4 years.
						(6)Chair, vice
				chair
							(A)SelectionThe
				Education Council shall select a Chair and a Vice Chair from among the members
				of the Education Council.
							(B)Term
				limitsThe Chair and Vice Chair shall each serve for a 2-year
				term.
							(7)Administrative
				provisions relating to education councilThe Education Council
				shall meet at the call of the Chair of the Council, or upon request by a
				majority of the members of the Education Council, but in any event not less
				often than every 120 days.
						(8)No
				compensationNone of the funds made available through the grant
				may be used to provide compensation to any member of the Education Council or
				member of a working group established by the Education Council, for functions
				described in this section.
						(c)Use of Funds
				for Coordination ActivitiesThe Education Council shall use funds
				made available through the grant to carry out each of the following
				activities:
						(1)Providing advice
				about the coordination, and serving as a clearinghouse for, the educational and
				related services and programs available to Native Hawaiians, including the
				programs assisted under this part.
						(2)Assessing the
				extent to which such services and programs meet the needs of Native Hawaiians,
				and collecting data on the status of Native Hawaiian education.
						(3)Providing
				direction and guidance, through the issuance of reports and recommendations, to
				appropriate Federal, State, and local agencies in order to focus and improve
				the use of resources, including resources made available under this part,
				relating to Native Hawaiian education, and serving, where appropriate, in an
				advisory capacity.
						(4)Awarding grants,
				if such grants enable the Education Council to carry out the activities
				described in paragraphs (1) through (3).
						(5)Hiring an
				executive director who shall assist in executing the duties and powers of the
				Education Council, as described in subsection (d).
						(d)Use of Funds
				for Technical AssistanceThe Education Council shall use funds
				made available through the grant to—
						(1)provide technical
				assistance to Native Hawaiian organizations that are grantees or potential
				grantees under this part;
						(2)obtain from such
				grantees information and data regarding grants awarded under this part,
				including information and data about—
							(A)the effectiveness
				of such grantees in meeting the educational priorities established by the
				Education Council, as described in paragraph (6)(D), using metrics related to
				these priorities; and
							(B)the effectiveness
				of such grantees in carrying out any of the activities described in section
				7205(c) that are related to the specific goals and purposes of each grantee’s
				grant project, using metrics related to these priorities;
							(3)assess and define
				the educational needs of Native Hawaiians;
						(4)assess the
				programs and services available to address the educational needs of Native
				Hawaiians;
						(5)assess and
				evaluate the individual and aggregate impact achieved by grantees under this
				part in improving Native Hawaiian educational performance and meeting the goals
				of this part, using metrics related to these goals; and
						(6)prepare and
				submit to the Secretary, at the end of each calendar year, an annual report
				that contains—
							(A)a description of
				the activities of the Education Council during the calendar year;
							(B)a description of
				significant barriers to achieving the goals of this part;
							(C)a summary of each
				community consultation session described in subsection (e); and
							(D)recommendations
				to establish priorities for funding under this part, based on an assessment
				of—
								(i)the educational
				needs of Native Hawaiians;
								(ii)programs and
				services available to address such needs;
								(iii)the
				effectiveness of programs in improving the educational performance of Native
				Hawaiian students to help such students meet challenging State student academic
				achievement standards; and
								(iv)priorities for
				funding in specific geographic communities.
								(e)Use of Funds
				for Community consultationsThe Education Council shall use funds
				made available though the grant under subsection (a) to hold not less than 1
				community consultation each year on each of the islands of Hawaii, Maui,
				Molokai, Lanai, Oahu, and Kauai, at which—
						(1)not less than 3
				members of the Education Council shall be in attendance;
						(2)the Education
				Council shall gather community input regarding—
							(A)current grantees
				under this part, as of the date of the consultation;
							(B)priorities and
				needs of Native Hawaiians; and
							(C)other Native
				Hawaiian education issues; and
							(3)the Education
				Council shall report to the community on the outcomes of the activities
				supported by grants awarded under this part.
						(f)FundingFor
				each fiscal year, the Secretary shall use the amount described in section
				7206(d)(2), to make a payment under the grant. Funds made available through the
				grant shall remain available until expended.
					(g)ReportBeginning
				not later than 2 years after the date of enactment of the
				Native Hawaiian Education Act,
				and for each subsequent year, the Secretary shall prepare and submit to the
				Committee on Education and the Workforce of the House of Representatives, and
				the Committee on Indian Affairs and the Committee on Health, Education, Labor,
				and Pensions of the Senate, a report that—
						(1)summarizes the
				annual reports of the Education Council;
						(2)describes the
				allocation and use of funds under this part and the information gathered since
				the first annual report submitted by the Education Council to the Secretary
				under this section; and
						(3)contains
				recommendations for changes in Federal, State, and local policy to advance the
				purposes of this
				part.
						.
		5.Grant program
			 authorizedSection 7205 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7515 et seq.) is
			 amended to read as follows:
			
				7205.Grant Program
				authorized
					(a)Grants and
				contractsIn order to carry out programs that meet the purposes
				of this part, the Secretary is authorized to award grants to, or enter into
				contracts with—
						(1)Native Hawaiian
				educational organizations;
						(2)Native Hawaiian
				community-based organizations;
						(3)public and
				private nonprofit organizations, agencies, and institutions with experience in
				developing or operating Native Hawaiian education and workforce development
				programs or programs of instruction in the Native Hawaiian language;
						(4)charter schools;
				and
						(5)consortia of the
				organizations, agencies, and institutions described in paragraphs (1) through
				(4).
						(b)PriorityIn
				awarding grants and entering into contracts under this part, the Secretary
				shall give priority to—
						(1)programs that
				meet the educational priority recommendations of the Education Council, as
				described under section 7204(d)(6)(E);
						(2)the repair and
				renovation of public schools that serve high concentrations of Native Hawaiian
				students;
						(3)programs designed
				to improve the academic achievement of Native Hawaiian students by meeting
				their unique cultural and language needs in order to help such students meet
				challenging State student academic achievement standards, including activities
				relating to—
							(A)achieving
				competence in reading, literacy, mathematics, and science for students in
				preschool through grade 3;
							(B)the educational
				needs of at-risk children and youth;
							(C)professional
				development for teachers and administrators;
							(D)the use of Native
				Hawaiian language and preservation or reclamation of Native Hawaiian
				culture-based educational practices;
							(E)preparation for
				employment in fields in which Native Hawaiians are underemployed or
				underrepresented; and
							(F)other programs
				relating to the activities described in this part; and
							(4)programs in which
				a State educational agency, local educational agency, institution of higher
				education, or a State educational agency or local educational agency in
				partnership with an institution of higher education apply for a grant or
				contract under this part as part of a partnership or consortium.
						(c)Authorized
				activitiesActivities provided through programs carried out under
				this part may include—
						(1)the development
				and maintenance of a statewide Native Hawaiian early education and care system
				to provide a continuum of high-quality early learning services for Native
				Hawaiian children from the prenatal period through the age of kindergarten
				entry;
						(2)the operation of
				family-based education centers that provide such services as—
							(A)programs for
				Native Hawaiian parents and infants from the prenatal period through age
				3;
							(B)early care and
				education programs for Native Hawaiians; and
							(C)research on, and
				development and assessment of, family-based, early childhood, and preschool
				programs for Native Hawaiians;
							(3)activities that
				enhance beginning reading and literacy in either the Hawaiian or the English
				language among Native Hawaiian students in kindergarten through grade 3 and
				assistance in addressing the distinct features of combined English and Hawaiian
				literacy for Hawaiian speakers in grades 5 and 6;
						(4)activities to
				meet the special needs of Native Hawaiian students with disabilities,
				including—
							(A)the
				identification of such students and their needs;
							(B)the provision of
				support services to the families of such students; and
							(C)other activities
				consistent with the requirements of the Individuals with Disabilities Education
				Act;
							(5)activities that
				address the special needs of Native Hawaiian students who are gifted and
				talented, including—
							(A)educational,
				psychological, and developmental activities designed to assist in the
				educational progress of such students; and
							(B)activities that
				involve the parents of such students in a manner designed to assist in the
				educational progress of such students;
							(6)the development
				of academic and vocational curricula to address the needs of Native Hawaiian
				children and adults, including curricula materials in the Hawaiian language and
				mathematics and science curricula that incorporate Native Hawaiian tradition
				and culture;
						(7)professional
				development activities for educators, including—
							(A)the development
				of programs to prepare prospective teachers to address the unique needs of
				Native Hawaiian students within the context of Native Hawaiian culture,
				language, and traditions;
							(B)in-service
				programs to improve the ability of teachers who teach in schools with high
				concentrations of Native Hawaiian students to meet the unique needs of such
				students; and
							(C)the recruitment
				and preparation of Native Hawaiians, and other individuals who live in
				communities with a high concentration of Native Hawaiians, to become
				teachers;
							(8)the operation of
				community-based learning centers that address the needs of Native Hawaiian
				families and communities through the coordination of public and private
				programs and services, including—
							(A)early care and
				education programs;
							(B)before- and
				after-school programs and weekend academies;
							(C)career and
				technical and adult education programs; and
							(D)programs that
				recognize and support the unique cultural and educational needs of Native
				Hawaiian children, and incorporate appropriately qualified Native Hawaiian
				elders and seniors;
							(9)activities,
				including program co-location, to enable Native Hawaiians to enter and complete
				programs of postsecondary education, including—
							(A)subject to
				subsection (f), the provision of full or partial scholarships for undergraduate
				or graduate study that are awarded to students based on their academic promise
				and financial need, with a priority, at the graduate level, given to students
				entering professions in which Native Hawaiians are underrepresented;
							(B)family literacy
				services;
							(C)counseling and
				support services for students receiving scholarship assistance;
							(D)counseling and
				guidance for Native Hawaiian secondary school students who have the potential
				to receive scholarships;
							(E)assistance with
				completing the college admissions and financial aid application processes;
				and
							(F)faculty
				development activities designed to promote the matriculation of Native Hawaiian
				students;
							(10)research and
				data collection activities to determine the educational status and needs of
				Native Hawaiian children and adults;
						(11)other research
				and evaluation activities related to programs carried out under this part;
				and
						(12)other
				activities, consistent with the purposes of this part, to meet the educational
				needs of Native Hawaiian children and adults.
						(d)Additional
				activitiesNotwithstanding any other provision of this part,
				funds made available to carry out this section as of the day before the date of
				enactment of the Native Hawaiian Education
				Act shall remain available until expended. The Secretary shall
				use such funds to support the following:
						(1)The development
				of a body of Native Hawaiian law.
						(2)The repair and
				renovation of public schools that serve high concentrations of Native Hawaiian
				students.
						(3)The perpetuation
				of, and expansion of access to, Hawaiian culture and history through digital
				archives.
						(4)Informal
				education programs that connect traditional Hawaiian knowledge, science,
				astronomy, and the environment through State museums or learning
				centers.
						(5)Public charter
				schools serving high concentrations of Native Hawaiian students.
						(e)Administrative
				costs
						(1)In
				generalExcept as provided in paragraph (2), not more than 5
				percent of funds provided to a recipient of a grant or contract under this
				section for any fiscal year may be used for administrative purposes.
						(2)ExceptionThe
				Secretary may waive the requirement of paragraph (1) for a nonprofit entity
				that receives funding under this section and allow not more than 10 percent of
				funds provided to such nonprofit entity under this section for any fiscal year
				to be used for administrative purposes.
						(f)Scholarship
				rule and conditions
						(1)Institutions
				outside HawaiiThe Secretary shall not establish a policy under
				this section that prevents a Native Hawaiian student enrolled at a 2- or 4-year
				degree-granting institution of higher education outside of the State of Hawaii
				from receiving a scholarship pursuant to subsection (c)(9)(A).
						(2)Scholarship
				conditionsThe Secretary shall establish conditions for receipt
				of a scholarship awarded under subsection (c)(9)(A). The conditions shall
				require that an individual seeking such a scholarship enter into a contract to
				provide professional services to the Native Hawaiian community, either during
				the scholarship period or upon completion of a program of postsecondary
				education.
						.
		6.Administrative
			 provisions; authorization of appropriationsSection 7206 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7516) is amended to read as follows:
			
				7206.Administrative
				provisions
					(a)Application
				requiredNo grant may be made under this part, and no contract
				may be entered into under this part, unless the entity seeking the grant or
				contract submits an application to the Secretary at such time, in such manner,
				and containing such information as the Secretary may determine to be necessary
				to carry out the provisions of this part.
					(b)Direct grant
				applicationsThe Secretary shall provide a copy of all direct
				grant applications to the Education Council.
					(c)Supplement not
				supplant
						(1)In
				generalExcept as provided in paragraph (2), funds made available
				under this part shall be used to supplement, and not supplant, any State or
				local funds used to achieve the purposes of this part.
						(2)ExceptionParagraph (1) shall not apply to any
				nonprofit entity or Native Hawaiian community-based organization that receives
				a grant or other funds under this part.
						(d)Authorization
				of appropriations
						(1)In
				generalThere are authorized to be appropriated to carry out this
				section, and sections 7204 and 7205, such sums as may be necessary for fiscal
				year 2014 and each of the 5 succeeding fiscal years.
						(2)ReservationOf
				the funds appropriated under this subsection, the Secretary shall reserve, for
				each fiscal year after the date of enactment of the
				Native Hawaiian Education Act
				not less than $500,000 for the grant to the Education Council under section
				7204.
						(3)AvailabilityFunds
				appropriated under this subsection shall remain available until
				expended.
						.
		7.DefinitionsSection 7207 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7517) is amended—
			(1)by redesignating
			 paragraphs (1) through (6) as paragraphs (2) through (7), respectively;
			 and
			(2)by inserting
			 before paragraph (2) (as redesignated by paragraph (1)) the following:
				
					(1)Community
				consultationThe term community consultation means a
				public gathering—
						(A)to discuss Native
				Hawaiian education concerns; and
						(B)about which the
				public has been given not less than 30 days
				notice.
						.
			
